By the Court.
Uniformity of decision is to be preserved. Tbe point in this case bath been twice recently adjudged, in tbe cases of Allen v. Bunce, and Devey v. Foot; and on *119tlie following principles: Tbat the intent of the testator was to be pursued, where it did not interfere with the policy of law: That the intent in the present case obviously was to create an estate tail, and not a conditional fee. A limitation in tail, so far as related to the first donee in tail, might be for very good reasons; and it does not interfere with the policy of law, like perpetuities, or more than any life estate: And that the late statute, admitting limitations in tail, as relative to the first donee, might well be considered as in affirmance of the common law. Judgment was therefore for the plaintiffs. ,
N. B.— Judge Pitkin excused himself from judging in this case, being related to one of the parties.